Citation Nr: 1109774	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-12 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for service-connected right shoulder impingement evaluated as 20 percent disabling effective from April 30, 2003, to August 7, 2005.

2.  Entitlement to an increased rating for service-connected right shoulder impingement evaluated as 30 percent disabling from August 7, 2005, to April 22, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Seattle, Washington which denied the Veteran's claim for a rating in excess of 10 percent for his right shoulder bursitis.  The Veteran appealed.  In March 2004, the RO recharacterized the Veteran's right shoulder bursitis as "right shoulder impingement," and granted the claim, to the extent that it assigned a 20 percent rating, effective April 30, 2003.  In March 2007, the Board remanded the claim for additional development.  In February 2009, the Board granted the claim to the extent that it assigned a 30 percent rating, effective August 8, 2005, and a 40 percent rating, effective April 23, 2008.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2009 decision, to the extent that it denied a rating in excess of 20 percent from April 30, 2003, and a rating in excess of 30 percent from August 7, 2005.  That same month, the Court issued an Order vacating the February 2009 Board decision (to the extent as noted).  



FINDINGS OF FACT

1.  From April 30, 2003, to August 7, 2005, the Veteran's right shoulder is shown to have been productive of complaints of pain and some limitation of motion, but the preponderance of the competent and credible evidence of record did not show a limitation of motion to midway between the side and shoulder level even taking into account the complaints of pain, ankylosis of scapulohumeral articulation, recurrent dislocation or malunion of the scapulohumeral joint, or a nonunion or malunion of the clavicle or scapula.

2.  From August 7, 2005, to April 21, 2008, the Veteran's right shoulder is shown to have been productive of complaints of pain and some limitation of motion, but the preponderance of the competent and credible evidence of record did not show limitation of arm motion to 25 degrees from the side even taking into account the complaints of pain, ankylosis of the scapulohumeral articulation, or a nonunion (false flail joint) of the humerus.  


CONCLUSIONS OF LAW

1.  From April 30, 2003, to August 7, 2005, the criteria for a rating in excess of 20 percent for right shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5200, 5201, 5202 (2010).  

2.  From August 7, 2005, to April 21, 2008, the criteria for a rating in excess of 30 percent for right shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5200, 5201, 5202 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the letter dated in May 2003, issued prior to the August 2003 decision, along with the letters dated in February 2006 and April 2007, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran may not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2003 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the May 2008 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, remand, Joint Motion, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including, in full compliance with the Board's March 2007 remand instructions, all of the Veteran's records from the Social Security Administration (SSA) as well as the American Lakes and Seattle VA Medical Centers.  See 38 U.S.C.A. § 5103A(b); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded VA examinations in May 2003, February 2006, June 2006, and April 2008 which are adequate to adjudicate the claim, and as to the April 2008 examination substantially complies with the Board's March 2007 remand instructions.  The Board has reached this conclusion because, after a review of the record on appeal and an examination of the claimant, the examiners provided findings as to the severity of the Veteran's adverse symptomatology that allows VA to rate his disability under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  The Increased Rating Claim

In March 1980, the RO granted service connection for right shoulder bursitis, evaluated as 0 percent disabling (noncompensable).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In January 2000, the RO increased the Veteran's rating to 10 percent.  There was no appeal, and the RO's decision became final.  Id.

In April 2003, the Veteran filed a claim for an increased rating.  In August 2003, the RO denied the claim.  The Veteran appealed.

In a March 2004 rating decision, the RO recharacterized the Veteran's right shoulder bursitis as "right shoulder impingement" and granted the claim, to the extent that it assigned a 20 percent rating, effective April 30, 2003.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In August 2006, the RO again granted the claim, to the extent that it assigned a 30 percent rating, effective February 1, 2006.  In March 2006, the RO assigned a temporary total (100 percent disabling) rating, effective from December 2, 2005 to January 31, 2006.  See 38 C.F.R. § 4.30 (2010).  

In February 2009, the Board granted the claim to the extent that it assigned a 30 percent rating, effective August 8, 2005, and a 40 percent rating, effective April 23, 2008.  

The appellant appealed to the Court.  In January 2010, the VA's Office of General Counsel and the appellant's representative filed a Joint Motion requesting that the Court vacate the Board's February 2009 decision.  The Joint Motion clearly states that the appeal is limited to whether the Veteran is entitled to a rating in excess of 20 percent as of April 30, 2003, and a rating in excess of 30 percent as of August 7, 2005.  The essence of the basis for the Joint Motion was that additional discussion was required in the analysis of the evidence as to the possibility of an increased rating based on functional loss under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court granted the Joint Motion in an Order dated that same month.  

Since a 100 percent rating is in effect for this disability from December 2, 2005, to January 31, 2006, the increased rating claim is moot during this time, and the evidence during this time period will not be further discussed, except as noted for background purposes.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

The RO has evaluated the Veteran's right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5019-5201.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that bursitis is the service-connected disorder, and it is rated as if the residual condition is limitation of arm motion under 38 C.F.R. § 4.71a, DC 5201.  

Under 5019, bursitis is to be rated on limitation of motion of affected part as degenerative arthritis.  The Board further notes that there are findings of degenerative changes in the right shoulder and that under DC 5003 arthritis will be rated on the basis of limitation of motion of the affected joint.  

In this regard, when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Moreover, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The Veteran is shown to be right-handed.  See e.g., February and June 2006 QTC examination reports.  

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71 (2010).  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and that normal internal rotation is from 0 to 90 degrees.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

A.  From April 30, 2003, to August 7, 2005.

The Veteran's right shoulder disability has been evaluated as 20 percent disabling between April 30, 2003, and August 7, 2005.  

The Board must determine whether a higher evaluation is warranted under any potentially applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, the following diagnostic codes are relevant.

Under DC 5200, a 30 percent evaluation is warranted for the major upper extremity where there is favorable ankylosis of the scapulohumeral articulation, with abduction to 60 degrees, can reach mouth and head.  38 C.F.R. § 4.71.

Under DC 5201, a 30 percent rating is warranted when motion of the major arm is limited to midway between the side and shoulder level for the major arm.  38 C.F.R. § 4.71.

Under DC 5202, a 30 percent evaluation is warranted for a malunion or other impairment of the humerus, with marked deformity, for the major arm; or recurrent dislocation of the scapulohumeral joint, with frequent episodes and guarding of all arm movements, for the major arm.  38 C.F.R. § 4.71.

The relevant evidence is summarized as follows: overall, VA progress notes show that the Veteran had a full range of motion (April 2003); he had 165 degrees of flexion and 110 degrees of abduction (May 2003); he was able to raise his arms over his head, but had a limited range of motion (July 2003); he could raise his arms over his head and to 120 degrees (September 2003); he had 80 degrees of elevation and 90 degrees of abduction, with another finding of 150 degrees of elevation (October 2003); he had elevation to 80 degrees (November 2003); he had 150 degrees of flexion (December 2003).  

Reports from Community Hospital, dated in December 2003, show that the Veteran had flexion to 130 degrees and abduction to no less than 90 degrees.  

A VA examination report, dated in May 2003, shows that the Veteran had forward flexion to 165 degrees, abduction to 110 degrees, and backward flexion to 30 degrees.  

The Board finds that for the period from April 30, 2003, to August 7, 2005, the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  Although there are three findings of limitation of to 90 degrees or less between October and November of 2003, there is also a finding of 150 degrees of elevation during this time (i.e., in October 2003).  Furthermore, the reports dated immediately prior to and after these findings, i.e., in September and December of 2003, show that he was found to have much greater ranges of motion.  Given these findings, the Board finds that a worsening of his condition is not shown.  The Board further points out that there are no range of motion findings that are dated after December 2003, which is more than 11/2 years prior to the end of the time period in issue.  Therefore, the Board finds that when viewed in context, the evidence is insufficient to show that motion is limited to midway between the side and shoulder level for the major arm.  Post-service medical records during this period, as a whole, do not indicate that a higher evaluation is warranted and the findings provide evidence against such a finding, outweighing the Veteran's statements.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that the criteria for a rating in excess of 20 percent under DC 5201 have therefore not been met.  This is true from April 30, 2003, to August 7, 2005, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to a higher evaluation under another diagnostic code, the Board notes that there is no evidence to show a malunion or other impairment of the humerus, recurrent dislocation of the scapulohumeral joint, or ankylosis of the scapulohumeral articulation.  Moreover, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are also not met.  This is true from April 30, 2003, to August 7, 2005, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As per the Court's Order, the Board has also considered the functional impairment which can be attributed to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59; see also VAGCOPPREC 9-98 63 Fed. Reg. 56704 (1998).  Overall, the relevant findings in the VA progress notes show that the Veteran sought treatment for complaints of right shoulder pain, weakness, and/or limitation of motion.  This evidence shows the following: there was no atrophy (May 2003); he was "muscular and bulky" (September 2003); "biceps, triceps, forearm strength (grip) is quite good" (December 2003); he had a "moderately" reduced range of motion (November 2003) (as noted in a February 2004 report); and he had "decent strength" (February 2004).  It is also noted that he has received cortisone injections.  

As for the other medical evidence, the May 2003 VA examination report shows that the Veteran complained of pain and weakness in his right shoulder that increased on repetitive use.  He further complained of flare-ups when working overheard, with locking.  On examination, there was extreme tenderness over the acromial area and in the glenohumeral joint area.  X-rays were noted to show early subacromial osteophytes.  The examiner stated that the DeLuca test was "positive," because repetitive motion caused pain.  However, there was no muscle atrophy.  

Reports from Community Hospital, dated in December 2003, show that the Veteran underwent physical therapy for his right shoulder, with findings that included 2+/5 on flexion and abduction, 3-/5 on extension, 3+/5 external rotation, 4-/5 on internal rotation, and 4+/5 at the biceps and triceps.  He complained of pain radiating into his thumbs and index fingers.  On examination, sensation was intact.  

Reports from a state Department of Social and Health Services (DSHS), dated in 2003 and 2004, note chronic neck pain, and a bilateral rotator cuff sprain of marked severity, an inability to work with arms higher than chest level or overhead, and that he was disabled as a construction worker as of October 2003.  

The Board finds that the Veteran's functional loss due to his service-connected right shoulder disability is not shown to impair him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent.  The Veteran's reports of pain and weakness have been considered.  However, complaints of pain must be supported by adequate pathology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In this case, a May 2003 VA X-ray report notes a history (since October 2002) of minimal subchondral sclerosis and spurring of the distal acromion, with distance between the humeral head and cromion that was normal and unchanged, with current findings of stable mild subchondral sclerosis of the acromion with no acute skeletal trauma (emphasis added).  Although the May 2003 VA examiner stated that the DeLuca test was "positive," this notation is vague, and it is not accompanied by a rationale or findings which warrant a rating in excess of 20 percent.  Specifically, the examination report, and the other medical evidence of record, does not contain sufficient evidence which supports a higher rating on the basis of functional loss is warranted due to pain.  In this regard, there is no evidence of muscle atrophy and his complaints primarily pertain to an inability to work with his arms overhead.  See e.g., May 2003 VA examination report; DSHS reports.  

The Board therefore finds that, when the ranges of motion in the Veteran's right shoulder are considered together with the evidence (or lack thereof) of joint pathology, and such symptoms as laxity, incoordination, atrophy, or other neurological impairment, that the record does not show that his functional loss due to his service-connected right shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent.  This is true from April 30, 2003, to August 7, 2005, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

B.  From August 7, 2005, to April 21, 2008.

The Veteran's right shoulder disability has been evaluated as 30 percent disabling from August 7, 2005, to April 22, 2008.  A temporary total (100 percent) evaluation is in effect from December 2, 2005 to January 31, 2006.  See 38 C.F.R. § 4.30.  To this extent, as the Veteran is receiving the maximum benefit provided by law, the increased rating claim is moot during this time.  

An August 8, 2005, report notes complaints of right shoulder pain and weakness.  On examination, he had forward flexion to 70 degrees, abduction to 40 degrees, external rotation to 10 degrees, and internal rotation to 40 degrees.  There was no tenderness.  Right supraspinatous strength was 4/5.  The report indicates that he was scheduled for right shoulder surgery.  A November 2005 report notes that there was a limitation of motion in the bilateral shoulders (specific degrees of motion were not provided). 

The Board also notes that on December 2, 2005, the Veteran underwent a right shoulder rotator cuff debridement with subachromial decompression.  However, the operative report indicates that the rotator cuff was determined not to be repairable.  The postoperative diagnosis was right shoulder rotator cuff tear.  See 38 C.F.R. § 4.1.

A QTC examination report, dated in February 2006, shows that the Veteran complained of right shoulder symptoms that included weakness, stiffness, "giving way," locking, and constant severe pain.  On examination, the right shoulder had 33 degrees of flexion, 60 degrees of abduction, 45 degrees of external rotation, and 70 degrees of internal rotation.  The relevant diagnosis was right shoulder impingement syndrome.  

A QTC examination report, dated in June 2006 (by a different examiner from the one who conducted the February 2006 QTC examination), shows that on examination, the right shoulder had 30 degrees of flexion, 45 degrees of abduction, 60 degrees of external rotation, and 80 degrees of internal rotation.  The relevant diagnosis was status post rotator cuff repair, right shoulder.  

The Board finds that the criteria for a rating in excess of 30 percent under DC 5201 have not been met.  There is no evidence to show that the right shoulder is productive of a limitation of arm motion to 25 degrees from the side.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that the criteria for a rating in excess of 30 percent under DC 5201 have therefore not been met.  This is true from August 7, 2005, to April 22, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As to a higher evaluation under another diagnostic code, the Board notes that there is no evidence to show that the right shoulder is productive of either ankylosis of the scapulohumeral articulation or a nonunion (false flail joint) of the humerus.  Moreover, in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston, supra.  Consequently, the criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are also not met.  This is true from August 7, 2005, to April 22, 2008, and therefore further consideration of staged ratings is not warranted.  Hart, supra.

As per the Court's Order, the Board has also considered the functional impairment which can be attributed to pain and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca; VAGCOPPREC 9-98.  

The relevant findings in the VA progress notes show the following: overall, the Veteran complained of right shoulder symptoms that included weakness, stiffness, "giving way," locking, and constant severe pain.  Reports, dated in August, September, and December of 2006, note that strength was no less than: 3/5 at the triceps, 5/5 at the biceps, 4/5 at the interossei, and that he had no less than 4/5 grip strength.  The February 2006 QTC examination report shows that the Veteran had pain with flexion at 25 degrees, on abduction at 50 degrees, on external rotation at 35 degrees, and on internal rotation at 60 degrees.  The June 2006 QTC examination report shows that the Veteran had pain with flexion at 30 degrees, on abduction at 30 degrees, on external rotation at 60 degrees, and on internal rotation at 80 degrees.  Moreover, both the February and June 2006 QTC examination reports show that the Veteran had some fatigue, pain, weakness, and lack of endurance, after repetitive use.  

However, the February 2006 examiner opined that additional limitation of function due to these symptoms could not be determined without resorting to speculation.  The June 2006 examiner also opined that the Veteran's fatigue, pain, weakness, and lack of endurance resulted in no additional limitation of motion, i.e., he stated that these symptoms resulted in an additional limitation of motion of "0 degrees."  Both the 2006 QTC reports show that the examiners stated that there was no incoordination.  Moreover, the November 2006 VA electromyograph (EMG) shows that the Veteran had 5/5 strength at the triceps and biceps as well as a 5/5 grip strength.

A decision of the Social Security Administration (SSA), dated in October 2006, shows that the SSA determined that the Veteran was disabled as of February 2003, with severe bilateral shoulder impingement syndrome, status post bilateral rotator cuff repair, and cervical disc disease with stenosis.  

The claims files also includes a lay statement from G.R.M., received in January 2008, in which the author asserts that she has known the Veteran since 2002, he has pain and loss of use in his arms, he cannot do many household chores due to his symptoms, such as change light bulbs, that he is "most like[ly] 100% disabled," and the he cannot work.    

The Board finds that, when the ranges of motion in the Veteran's right shoulder are considered together with the evidence (or lack thereof) of joint pathology, and such symptoms as laxity, incoordination, atrophy, or other neurological impairment, that the record does not show that his functional loss due to his service-connected right shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 30 percent.  The Veteran's reports of pain and weakness have been considered.  

In this regard, service connection is also in effect for "fifth and sixth cervical vertebrae radiculopathy (right upper extremity) associated with degenerative arthritis of the cervical spine" under 38 C.F.R. § 4.124a, DC 8710 (neuralgia of the upper radicular nerve group) with an effective date of January 19, 2007.  

However, the cervical spine disability is not in appellate status.  Moreover, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).  

In this case, the Veteran is shown to have received extensive treatment for cervical spine symptoms both well prior to, and after, the date of service connection for his cervical spine radiculopathy, to include pain.  See e.g., VA progress notes, dated in 2003.  The medical evidence shows associated findings of "severe" multi-level degenerative disc disease, cervical myelopathy, cervical spondylosis, cervical motor radiculopathy in the right upper extremity, and some weakness; his treatment has included steroidal injections.  See e.g., June 2006 VA X-ray report; VA progress notes, dated in August and September of 2006; December 2006 VA EMG report.  In contrast to the evidence of cervical spine radiculopathy, the nerves within the right upper extremity have been shown to be within normal limits.  See November 2006 VA EMG report.  

In addition, complaints of pain must be supported by adequate pathology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59  In this case, the February 2006 QTC examination report notes that X-rays showed no acute process and that an MRI study showed "no definite evidence for acute fracture, dislocation, or subluxation," and minimal degenerative changes of the acromioclavicular joint.  The June 2006 QTC examination report for the right shoulder indicates that X-rays showed that there was no fracture "or other significant bone, joint or soft tissue abnormality."  The impression was "negative right shoulder."  A June 2006 VA report notes that X-rays revealed minimal degenerative changes.  

Given the foregoing, the evidence is insufficient to show that the Veteran's complaints of pain were supported by adequate pathology, or that he had right shoulder impairment warranting an increased rating due to functional loss.  The medical evidence of record does not contain sufficient evidence to support a higher rating on the basis of functional loss due to pain.  

The Board therefore finds that, when the ranges of motion in the right shoulder are considered together with the evidence of functional loss due to right shoulder pathology, the evidence does not support a conclusion that the loss of motion in the right shoulder more nearly approximates the criteria for a rating in excess of 30 percent at any time from August 7, 2005, to April 21, 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Hart, supra; Esteban, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

C.  Conclusion

Based on the Veteran's written statements to the RO, his statements to VA examiners, and  his personal hearing testimony that his right shoulder impingement prevented him from obtaining and/or maintaining employment, the Board considered the application of 38 C.F.R. § 3.321(b)(1) (2010).  

In this regard, the Veteran has described his pain, weakness, and/or lost motion as being so bad that he cannot use his arm and that he therefore cannot work.  Moreover, in an October 2003 letter, a VA physician reported that he was unable to work for six months because of his right shoulder disability and other non service connected disabilities.  Similarly, the February 2006 examiner reported, two months after the surgery on the Veteran's right shoulder that he was unable to work because of his right shoulder problems.  Likewise, the June 2006 examiner reported that the Veteran could not work construction anymore because of his service connected right shoulder impingement.  

However, the Board finds that the objective evidence of record does not show an exceptional or unusual disability picture that renders impractical the application of the regular schedular rating standards.  Id.  In this regard, the Board notes that it is undisputed that his disabilities affect employment, however, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

The Board finds that the schedular evaluations were not inadequate.  During the time periods at issue, the Veteran is receiving a 20 percent rating and a 30 percent rating, for his right shoulder disability.  The Veteran's percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such injuries and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1 (2010).  In addition, the applicable diagnostic codes, found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203, provide for a rating of up to 80 percent.  While the Veteran underwent shoulder surgery in December 2005, the evidence is insufficient to show that his right shoulder impingement has resulted in frequent periods of hospitalization.  Furthermore, the evidence as to the Veteran's right shoulder functions has previously been discussed; the objective medical evidence is insufficient to show that it has resulted in marked interference with employment.  Therefore, given the lack of objective evidence showing unusual disability not contemplated by the rating schedule, the Board concludes the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board has considered the DSHS and SSA reports.  However, while such decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this case, both reports are based, in part, on disabilities other than the right shoulder, and they are simply unsupported by medical evidence which warrants referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  

As per the Court's Order, in reaching the above conclusions the Board has considered the Veteran's statements, the other lay statements, and the claimant's representative's assertions regarding the severity of the disability.  Moreover, the Board acknowledges that the Veteran, the lay persons, and the claimant's representative, are competent to give evidence about what they see and/or experienced.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board finds that they are not competent to report that the Veteran's adverse symptomatology meets the criteria for an increased rating because such an opinion require medical expertise which they have not been shown to have because the types of findings needed for increased ratings are not readily observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board affords more evidentiary weight to the evidence found in the examination reports and treatment records.  The Board also finds more competent the opinion by the medical experts at the VA examinations discussed above, regarding the severity of the claimant's adverse symptomatology, than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).


The Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for increased ratings for right shoulder impingement must be denied.


ORDER

For the period from April 30, 2003, to August 7, 2005, a rating in excess of 20 percent for right shoulder impingement is denied.  

For the period from August 7, 2005, to April 21, 2008, a rating in excess of 30 percent for right shoulder impingement is denied.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


